Citation Nr: 0409748	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  01-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty service from August 1975 to August 
1979 and service with the National Guard from August 1981 to 
October 1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 rating decision by a Regional Office 
(RO or AOJ) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in December 2000, a statement of the 
case was issued in October 2001, and a substantive appeal was 
received in October 2001.  The veteran requested a personal 
hearing, but he withdrew that request in January 2002. 

Service connection for hypertension was denied by rating decision 
in November 2001.  The veteran filed a timely notice of 
disagreement and a statement of the case was issued.  However, a 
timely substantive appeal was not received to complete the appeal.  
Accordingly, that issue is not in appellate status.  See generally 
38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The back injury noted during the veteran's service was acute 
in nature and resolved without leaving chronic residual 
disability.  

2.  The veteran's current low back disability was not manifested 
during his service or for many years thereafter, nor is any 
current low back disability otherwise related to such service or 
to the injury suffered during service.  


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the claimant has been notified 
of the applicable laws and regulations which set forth the 
criteria for entitlement to service connection for a low back 
disability.  The discussions in the rating decision, statement of 
the case and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a January 2002 
VCAA letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The United States Court of Appeals for Veteran Claims' decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, regarding the issue of entitlement to service 
connection for a low back disability, a substantially complete 
application was received in August 1999.  In the January 2000 
rating decision currently on appeal, the RO denied the claim.  
Only after the January 2000 rating action was promulgated did the 
AOJ, in January 2002 provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication, the timing of the 
notice does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a defect 
in the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, at 
421.  On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
at 421.  Similarly, a claimant is not compelled under 38 U.S.C. § 
5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in January 2002 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service medical 
records, private medical records, VA treatment records and a 
December 1999 VA examination.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the Board 
to decide the case and that no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to the 
issue on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran suffers 
from disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who 
have served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that the veteran' service medical records from 
1975 to 1979 appear to be unavailable.  The RO has made several 
attempts to obtain the records from various places including the 
National Personnel Records Center (NPRC) and the Headquarters of 
Randolph AFB.  Nevertheless the veteran is not prejudiced by the 
unavailability of these records because he claims that his low 
back disability is related to his injury in 1989.  Service medical 
records from 1981 to 1997 are associated with the claims file.

The veteran claims that he injured his back in August 1989, during 
active service with the National Guard, when he lifted heavy 
equipment.  His contentions in this regard are fully supported by 
the record.  Specifically, service medical records dated August 
1989 reveal that the veteran was treated for a trapezius muscle 
strain, was placed on a profile with no heavy lifting over twenty 
pounds for a week, and was given medication.  The next day he 
reported he was feeling better, but was still sore.  The back was 
noted to be tender over T8 through L1.  Subsequent service medical 
records dated in the early 1990's document complaints and 
treatment for unrelated disorders, but do not include any 
references to ongoing back problems.  Furthermore, physical 
examinations dated April 1992 and February 1997 do not show that 
the veteran complained of low back pain.  In fact, both 
examinations evaluated the spine as clinically normal.  Even more 
significant is the fact that at the time of both examinations, the 
veteran expressly denied recurrent back pain. 

The evidence of record indicates that the veteran injured his back 
at work in February 1999 while pushing a large cart of lumber.  
The veteran was a laborer, his job included taking wood from a 
conveyer belt, stacking it in piles, and constant lifting of 10 to 
30 pounds.  Private medical records show the diagnoses to be 
lumbar sprain, thoracic sprain, SI joint sprain and muscle spasms.  
The veteran underwent therapy for his back.  Private medical 
records from March to October 1999 indicate that the veteran would 
not be able to continue working as a laborer.  His functional 
capacity evaluation showed he could work at the sedentary to light 
level.  The veteran tried to return to work in March 1999 but had 
to leave due to excessive pain.  A July 1999 record shows the 
medical doctor released the veteran back to work at a light level 
and recommended that Vocational rehabilitation retrain him.  The 
private medical records documenting treatment for the 1999 injury 
do not include any references to the 1989 inservice injury.  

In August 1999, the veteran filed a claim for VA compensation 
based on an inservice back injury in 1989. 

At the time of VA examination in December 1999, the veteran 
reported that he injured his back in 1989 while in service when he 
was working on a K-loader, breaking it down to a ship on an 
airplane.  He stated that he went to sick bay and was treated for 
two weeks.  He further reported periodic back pain over the last 
ten years.  The veteran further indicated that in December 1997, 
he began working as a laborer where he was constantly twisting, 
turning and lifting.  He claimed he started to have back pain that 
progressively got worse to the point where he just woke up one 
morning or afternoon and starting having back pain.  The veteran 
reported that the back pain became worse to the point he could not 
stand it and went to the emergency room.  He stated that he was 
diagnosed with acute lumbar strain and was told by an orthopedic 
surgeon that he had at least 5 percent permanent disability from 
his back with a bulging disc.  The December 1999 VA examination 
resulted in diagnoses of chronic low back syndrome, degenerative 
disc disease of the lumbar spine, and degenerative arthritis of 
the lumbar spine.  A VA progress note dated in November 2000 
indicates that the veteran reported one episode of back pain.  

It is quite clear from the evidence that the veteran does suffer 
significant current chronic back disability.  The veteran's 
assertions regarding the inservice injury in 1989 are also 
supported by the evidence of record.  However, after reviewing the 
evidence, the Board is led to the conclusion that the 1989 injury 
was acute in nature and did not result in his current chronic back 
disability.  The most significant evidence consists of service 
medical records dated in the early 1990's which do not include any 
references to continuing back symptoms.  If the veteran did in 
fact continue to have back pain over the years (as he reported to 
the December 1999 VA examiner), then it would seem reasonable to 
find these complaints reflected in the medical records.  In fact, 
on military examinations in April 1992 and February 1997, the 
veteran expressly denied recurrent back pain.  Moreover, his spine 
was clinically evaluated as normal at the time of these 
examinations, thus showing that trained medical personnel were of 
the opinion at those times that there was no back disability.  

The Board also must recognize that the veteran did not refer to 
the 1989 back injury when he sought treatment for the 1999 work-
related injury.  In fact, a review of medical records associated 
with treatment for the 1999 injury suggests that medical providers 
at that time were under the impression that the 1999 injury was 
the initial injury.  The veteran did not relay any history of back 
pain over the years to the private medical examiners.  It was only 
after he filed his claim for VA benefits in August 1999 that he 
began telling medical examiners of the 1989 injury.  In sum, there 
is no supporting evidence of any pertinent symptoms of back 
problems for nearly ten years, from the time the veteran hurt his 
back in service in 1989 until his work injury in 1999.  The Board 
must conclude that the clear preponderance of evidence is against 
finding that the veteran's current low back disability was 
manifested during service, or that it was manifested within one 
year of his discharge from service, or that it is otherwise 
related to his military service.  The 1989 injury was acute in 
nature and the current chronic back disorders are not shown to be 
etiologically related to the 1989 injury.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



